DETAILED ACTION

Allowable Subject Matter
Claims 1-7, 9-23 and 25-32 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 7, Kim (US Patent 11005624) discloses the user equipment selects a preferred a beam available (col.3 lines 55-56, col.13 lines 1-14) and the user equipment performs a discovery process sidelink communication (col.8 lines 12-24).  However, Kim fails to teach “determine, by the UE, a sidelink transmission power based on the first access link”, in linking with other subject matters in the claim.
Regarding claim 17, the prior art fails to teach “determine, by the UE, a sidelink transmission power based on the adjustment value”, in linking with other subject matters in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642